DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 08/15/2022.
Applicant’s amendments filed 08/15/2022 have been fully considered and reviewed by the examiner. The examiner notes the amendment of claims 1, 12, 18, and 19.
Drawings
The drawings submitted on 08/15/2022 are objected to under 37 CFR 1.83(a).  The Fig. 1 showing item 22 on a left sidewall of the substrate as a rear side heat sink would introduce new matter. However, no new matter should be entered.
The original specification (paragraph [0034]) recites “a rear side heat sink, as used in the art, may be added to the transistor”. The known prior arts (e.g., Maalouf, Fig. 4) provide a heat sink on a backside (bottom) of the substrate (e.g., the apparatus of Maalouf comprises the die 352 including HEMT transistor and a heat sink on the bottom of the die/HEMT transistor), wherein the backside is opposite to the front side. The specification does not define the term “the rear” of the substrate as a left sidewall of the substrate. Thus, the term “the rear” is interpreted as a backside (a bottom) of the substrate. Therefore, Fig. 1 showing heat sink (22) on a left sidewall of the substrate would introduce new matter.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites limitations “the rear of the substrate” (line 2) that lack antecedent basis because a rear of the substrate has not been defined by the claim, and it is unclear which specific element applicant is referring to (e.g., a surface, a side, or an additional element of the substrate). The Specification does not resolve ambiguity of the claim and that renders the claim indefinite.
Claim 16 (claim 17) recites limitations “the rear of the substrate” (line 2) that lack antecedent basis because a rear of the substrate has not been defined by the claim, and it is unclear which specific element applicant is referring to (e.g., a surface, a side, or an additional element of the substrate). The Specification does not resolve ambiguity of the claim and that renders the claim indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0193677 to Parikh et al. (hereinafter Parikh) in view of Perkins et al. (US 2016/0247745, hereinafter Perkins) (the reference US 2020/0044067 by Banerjee et al. is presented as evidence, hereinafter Banerjee).
With respect to Claims 1 and 9, Parikh discloses an apparatus for dissipating heat (e.g., a III-N device comprising high thermal conductivity carrier/layer capable of transferring heat away from the III-N device) (Parikh, Figs. 2, 8, ¶0007-¶0016, ¶0028-¶0036) comprising:
      a substrate (10) (Parikh, Figs. 2, 8, ¶0028-¶0029);
      a channel layer (11) (Parikh, Figs. 2, 8, ¶0028) on a top side of the substrate (10);
      a barrier layer (12) (Parikh, Figs. 2, 8, ¶0028) on a top side of the channel layer (11);
      a layer (13/31) (Parikh, Figs. 2, 8, ¶0030-¶0036) on top of at least a portion of the barrier layer (12), wherein the layer (13/31) is operative (e.g., a thickness of the passivation layer 31 depends on the maximum voltage difference between the source and the drain during operation such that the passivation layer 31 dissipates heat generated at the voltages at which the III-N device operates) (Parikh, Figs. 2, 8, ¶0031, ¶0036) to disperse heat from a contact (e.g., 14/15/16) touching at least the layer (13/31).
Further, Parikh does not specifically disclose a single-crystal layer (as claimed in claim 1); wherein the layer comprises single crystalline aluminum nitride (as claimed in claim 9).
However, Perkins teaches forming a semiconductor structure (200) (Perkins, Fig. 2, ¶0019, ¶0037-¶0049) comprising power transistors and power amplifiers including high electron mobility transistors (e.g., HEMTs or pseudomorphic pHEMTs) for use in radio frequency (RF) applications. The semiconductor structure (200) of Perkins comprises a thermally conductive and insulative layer (217) (Perkins, Fig. 2, ¶0028-¶0031, ¶0037-¶0049) provided over the semiconductor structure, wherein the thermally conductive and insulative layer (217) is disposed on the front-end of the semiconductor structure (200) and comprises aluminum nitride (AlN) or boron nitride (BN). Perkins teaches that the greater the crystallinity of AlN or deposition quality of the AlN material (Perkins, Fig. 2, ¶0028-¶0031, ¶0047), the higher the thermal conductivity, for example, the thermal conductivity of single-crystal AlN is about 319 W/m-K and the polycrystalline AlN has a thermal conductivity of about 210 W/m-K; and the thermal resistance increases with increased thickness of a material. Specifically, by selecting a thin passivation layer made of high thermal conductivity material (e.g., single-crystal AlN) (as taught by Perkins), the heat dissipation on the front-end of the semiconductor structure would be improved compare to a conventional SiN layer having the same thickness, and parasitic capacitance would be reduced (Perkins, Fig. 2, ¶0049).
It is known in the art (e.g., as evidenced by Banerjee et al. Fig. 1, ¶0029-¶0030) that crystal quality of III-V semiconductor materials depends on a method of production. Specifically, metalorganic chemical vapor deposition (MOCVD) would provide the channel layer, the barrier layer, and the passivation layer formed on the barrier layer as monocrystalline layers, because the passivation layer would maintain the crystal quality of the underlaying layers.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Parikh by forming the passivation layer by a specific method to make high quality single-crystal AlN material having a high thermal conductivity as taught by Perkins to have a single-crystal layer (as claimed in claim 1); wherein the layer comprises single crystalline aluminum nitride (as claimed in claim 9) in order to provide improved heat dissipation on the front-end of the semiconductor device, and to reduce parasitic capacitance (Perkins, ¶0031, ¶0037, ¶0045, ¶0047, ¶0049).
Regarding limitation “a single crystal epitaxially grown layer”, it is noted that the language, term, or phrase "epitaxially grown layer", is directed towards the process of making a single crystal layer.  It is well settled that "product-by-process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language “a single crystal epitaxially grown layer” only requires a structure, single crystal layer, which does not distinguish the invention from the combination Parikh/Perkins that teaches the structure as claimed.
Regarding Claim 6, Parikh in view of Perkins discloses the apparatus of claim 1. Further, Parikh discloses the apparatus, wherein the substrate is a III-N material (e.g., AlN) (Parikh, Figs. 2, 8, ¶0029).
Regarding Claim 7, Parikh in view of Perkins discloses the apparatus of claim 1. Further, Parikh discloses the apparatus, wherein the channel layer (11) is of a different material (e.g., GaN) (Parikh, Figs. 2, 8, ¶0028) than the substrate (e.g., AlN or SiC) and is lattice matched (a nucleation layer 9 and the stress management stack 8 are included between the channel layer and the substrate to minimize the mismatch effects between the channel layer 11 and the substrate 10) (Parikh, Figs. 2, 8, ¶0029) to a lattice structure of the substrate.
Regarding Claim 8, Parikh in view of Perkins discloses the apparatus of claim 1. Further, Parikh discloses the apparatus, wherein the channel layer (11) (Parikh, Figs. 2, 8, ¶0028) comprises gallium nitride, but does not specifically disclose pseudomorphic gallium nitride. However, Perkins teaches forming the semiconductor structure (200) including high electron mobility transistors (e.g., HEMTs or pseudomorphic pHEMTs) (Perkins, Fig. 2, ¶0019, ¶0028-¶0031, ¶0037-¶0049), wherein III-V semiconductor materials of the semiconductor structure (200) includes GaN and AlN.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the apparatus of Parikh/Perkins by forming pseudomorphic pHEMTs including III-V semiconductor materials including GaN material as taught by Perkins to have the channel layer comprises pseudomorphic gallium nitride in order to provide improved heat dissipation on the front-end of the semiconductor device, and to reduce parasitic capacitance (Perkins,  ¶0031, ¶0037, ¶0049).
Claims 1-9, 11-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0164322 to Smith et al. (hereinafter Smith) in view of Perkins (US 2016/0247745) (the reference US 2020/0044067 by Banerjee is presented as evidence).
With respect to Claims 1 and 9, Smith discloses an apparatus (e.g., III-nitride based HEMT including a pseudomorphic HEMT) (Smith, Figs. 1-9, ¶0010-¶0020, ¶0029-¶0033, ¶0044-¶0070) comprising:
      a substrate (10) (Smith, Fig. 9, ¶0047-¶0050);
      a channel layer (20) (Smith, Fig. 9, ¶0051) on a top side of the substrate (10);
      a barrier layer (22) (Smith, Fig. 9, ¶0052) on a top side of the channel layer (20);
      a layer (24, a protective layer including AlN) (Smith, Fig. 9, ¶0056-¶0057) on top of at least a portion of the barrier layer (22), wherein the layer (24) is operative (Smith, Fig. 9, ¶0057) to protect the underlying layer touching at least the layer (24).
Further, Smith does not specifically disclose an apparatus for dissipating heat comprising: a single-crystal layer, wherein the layer is operative to disperse heat from a contact touching at least the layer (as claimed in claim 1); wherein the layer comprises single crystalline aluminum nitride (as claimed in claim 9).
However, Perkins teaches forming a semiconductor structure (200) (Perkins, Fig. 2, ¶0019, ¶0037-¶0049) comprising power transistors and power amplifiers including high electron mobility transistors (e.g., HEMTs or pseudomorphic pHEMTs) for use in radio frequency (RF) applications. The semiconductor structure (200) of Perkins comprises a thermally conductive and insulative layer (217) (Perkins, Fig. 2, ¶0028-¶0031, ¶0037-¶0049) provided over the semiconductor structure, wherein the thermally conductive and insulative layer (217) is disposed on the front-end of the semiconductor structure (200) and comprises aluminum nitride (AlN) or boron nitride (BN). Perkins teaches that the greater the crystallinity of AlN or deposition quality of the AlN material (Perkins, Fig. 2, ¶0028-¶0031, ¶0047), the higher the thermal conductivity, for example, the thermal conductivity of single-crystal AlN is about 319 W/m-K and the polycrystalline AlN has a thermal conductivity of about 210 W/m-K; and the thermal resistance increases with increased thickness of a material. Specifically, by selecting a thin passivation layer made of high thermal conductivity material (e.g., single-crystal AlN) (as taught by Perkins), the heat dissipation on the front-end of the semiconductor structure would be improved compare to a conventional SiN layer having the same thickness, and parasitic capacitance would be reduced (Perkins, Fig. 2, ¶0049).
It is known in the art (e.g., as evidenced by Banerjee et al. Fig. 1, ¶0029-¶0030) that crystal quality of III-V semiconductor materials depends on a method of production. Specifically, metalorganic chemical vapor deposition (MOCVD) would provide the channel layer, the barrier layer, and the passivation layer formed on the barrier layer as monocrystalline layers, because the passivation layer would maintain the crystal quality of the underlaying layers.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Smith by forming the passivation layer by a specific method to make high quality single-crystal AlN material having a high thermal conductivity as taught by Perkins to have an apparatus for dissipating heat comprising: a single-crystal layer, wherein the layer is operative to disperse heat from a contact touching at least the layer (as claimed in claim 1); wherein the layer comprises single crystalline aluminum nitride (as claimed in claim 9) in order to provide improved heat dissipation on the front-end of the semiconductor device, and to reduce parasitic capacitance (Perkins, ¶0031, ¶0037, ¶0045, ¶0047, ¶0049).
Regarding limitation “a single crystal epitaxially grown layer”, it is noted that the language, term, or phrase "epitaxially grown layer", is directed towards the process of making a single crystal layer.  It is well settled that "product-by-process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language “a single crystal epitaxially grown layer” only requires a structure, single crystal layer, which does not distinguish the invention from the combination Smith/Perkins that teaches the structure as claimed.
Regarding Claim 2, Smith in view of Perkins discloses the apparatus of claim 1. Further, Smith discloses the apparatus, further comprising: an etch stop layer (e.g., the protective layer 24 includes SiN and/or AlN layer and the etch stop layer) (Smith, Fig. 9, ¶0059) on a top of the barrier layer (22); a region (e.g., a region around the gate 32, wherein the sacrificial layer 31 is etched to form T-gate having low gate resistance) (Smith, Fig. 9, ¶0063-¶0069) on top of the etch stop layer (e.g., the protective layer 24 including the etch stop layer).
Regarding limitation “an etched region on top of the etch stop layer”, it is noted that the language, term, or phrase "an etched region", is directed towards the process of making a region on top of the etch stop layer.  It is well settled that "product-by-process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language “an etched region on top of the etch stop layer” only requires a structure, a region on top of the etch stop layer, which does not distinguish the invention from the combination Smith/Perkins that teaches the structure as claimed.
Regarding Claim 3, Smith in view of Perkins discloses the apparatus of claim 2. Further, Smith discloses the apparatus, further comprising: a material (e.g., 34, a passivation layer comprised of low-k material) (Smith, Fig. 9, ¶0070, ¶0069) deposited within the region.
Regarding limitation “the etched region”, it is noted that the above language, term, or phrase is directed towards the process of making a region on top of the etch stop layer.  It is well settled that "product-by-process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language “the etched region” only requires a structure, a region on top of the etch stop layer, which does not distinguish the invention from the combination Smith/Perkins that teaches the structure as claimed.
Regarding Claim 4, Smith in view of Perkins discloses the apparatus of claim 3. Further, Smith discloses the apparatus, wherein the material (e.g., 34 in Figs. 9-10 or 33 in Fig. 18, a passivation layer comprised of low-k material having a dielectric index less than about 1.5) (Smith, Figs. 9, 10, 18, ¶0070, ¶0086, ¶0011-¶0012) comprises a dielectric constant less than 10.
Regarding Claim 5, Smith in view of Perkins discloses the apparatus of claim 4. Further, Smith discloses the apparatus, wherein the material (e.g., 34 in Figs. 9-10 or 33 in Fig. 18, a passivation layer comprised of low-k material having a dielectric index less than about 1.5) (Smith, Figs. 9, 10, 18, ¶0070, ¶0086, ¶0011-¶0012) has a relative dielectric constant of less than 3.9.
Regarding Claim 6, Smith in view of Perkins discloses the apparatus of claim 1. Further, Smith discloses the apparatus, wherein the substrate is a III-N material (e.g., AlN) (Smith, Fig. 9, ¶0049).
Regarding Claim 7, Smith in view of Perkins discloses the apparatus of claim 1. Further, Smith discloses the apparatus, wherein the channel layer (20) is of a different material (e.g., GaN) (Smith, Fig. 9, ¶0051) than the substrate (e.g., AlN or SiC) and is lattice matched (a nucleation layer, buffer layer, and the transition layers are included between the channel layer and the substrate to provide an appropriate crystal structure transition between the substrate and the channel layer) (Smith, Fig. 9, ¶0050) to a lattice structure of the substrate (10).
Regarding Claim 8, Smith in view of Perkins discloses the apparatus of claim 1. Further, Smith discloses the apparatus, wherein the channel layer (20) (Smith, Fig. 9, ¶0051, ¶0052, ¶0055) comprises pseudomorphic gallium nitride.
With respect to Claim 11, Smith discloses a method for fabricating a transistor (e.g., III-nitride based HEMT including a pseudomorphic HEMT) (Smith, Figs. 1-9, ¶0010-¶0020, ¶0029-¶0033, ¶0044-¶0070) comprising:
      depositing a channel layer (20) (Smith, Fig. 1, ¶0047- ¶0051) on top of a substrate (10);
      depositing a barrier layer (22) (Smith, Fig. 1, ¶0052) on top of the channel layer (20);
       inserting a contact (32) (Smith, Figs. 2-7, ¶0056- ¶0068) proximate with the barrier layer (22);
      growing epitaxially a lateral layer (24, a protective layer is grown by MOCVD) (Smith, Fig. 2, ¶0056-¶0057) on top of the barrier layer (22).
Further, Smith does not specifically disclose growing a single crystal layer whereby the layer is operative to dissipate heat from the contact.
However, Perkins teaches forming a semiconductor structure (200) (Perkins, Fig. 2, ¶0019, ¶0037-¶0049) comprising power transistors and power amplifiers including high electron mobility transistors (e.g., HEMTs or pseudomorphic pHEMTs) for use in radio frequency (RF) applications. The semiconductor structure (200) of Perkins comprises a thermally conductive and insulative layer (217) (Perkins, Fig. 2, ¶0028-¶0031, ¶0037-¶0049) provided over the semiconductor structure, wherein the thermally conductive and insulative layer (217) is disposed on the front-end of the semiconductor structure (200) and comprises aluminum nitride (AlN) or boron nitride (BN). Perkins teaches that the greater the crystallinity of AlN or deposition quality of the AlN material (Perkins, Fig. 2, ¶0028-¶0031, ¶0047), the higher the thermal conductivity, for example, the thermal conductivity of single-crystal AlN is about 319 W/m-K and the polycrystalline AlN has a thermal conductivity of about 210 W/m-K; and the thermal resistance increases with increased thickness of a material. Specifically, by selecting a thin passivation layer made of high thermal conductivity material (e.g., single-crystal AlN) (as taught by Perkins), the heat dissipation on the front-end of the semiconductor structure would be improved compare to a conventional SiN layer having the same thickness, and parasitic capacitance would be reduced (Perkins, Fig. 2, ¶0049).
It is known in the art (e.g., as evidenced by Banerjee et al. Fig. 1, ¶0029-¶0030) that crystal quality of III-V semiconductor materials depends on a method of production. Specifically, metalorganic chemical vapor deposition (MOCVD) would provide the channel layer, the barrier layer, and the passivation layer formed on the barrier layer as monocrystalline layers, because the passivation layer would maintain the crystal quality of the underlaying layers.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Smith by forming the passivation layer surrounding contacts and made of high quality single-crystal AlN material having a high thermal conductivity as taught by Perkins, wherein the passivation layer is formed by MOCVD method to have growing a single crystal layer whereby the layer is operative to dissipate heat from the contact in order to provide improved heat dissipation on the front-end of the semiconductor device, and to reduce parasitic capacitance (Perkins, ¶0031, ¶0037, ¶0045, ¶0047, ¶0049).
Regarding Claim 12, Smith in view of Perkins discloses the method of claim 11. Further, Smith discloses the method, further comprising: prior to epitaxially growing the single-crystal lateral layer, providing an etch stop layer (e.g., the protective layer 24 includes SiN and/or AlN layer and the etch stop layer that is formed on the barrier layer prior the SiN and/or AlN to perform selective etch of SiN/AlN to the etch stop layer to expose the barrier layer, wherein the etch stop layer is removed  by a low damage removal after the selective etch to expose the barrier layer) (Smith, Fig. 3, ¶0059) on top of the barrier layer (22).
Regarding Claim 13, Smith in view of Perkins discloses the method of claim 12. Further, Smith discloses the method, further comprising: providing a sacrificial layer (31) (Smith, Fig. 4, ¶0063) on top of the etch stop layer (e.g., the protective layer 24 including and the etch stop layer).
Regarding Claim 14, Smith in view of Perkins discloses the method of claim 13. Further, Smith discloses the method, further comprising: removing a sacrificial layer (31) (Smith, Fig. 8, ¶0069) until the etch stop layer (e.g., the protective layer 24 including and the etch stop layer) thereby creating an etched region.
Regarding Claim 15, Smith in view of Perkins discloses the method of claim 14. Further, Smith discloses the method, further comprising: depositing a material (e.g., 34 a passivation layer comprised of low-k material) (Smith, Fig. 9, ¶0070) onto the etched region.
Regarding Claim 18, Smith in view of Perkins discloses the method of claim 11. Further, Smith discloses the method, further comprising: prior to depositing the channel layer (20): matching a lattice structure of the substrate (e.g., a nucleation layer, buffer layer, and the transition layers are included between the channel layer and the substrate to provide an appropriate crystal structure transition between the substrate and the channel layer) (Smith, Fig. 9, ¶0050) to a lattice structure of the channel layer (20).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0193677 to Parikh in view of Perkins (US 2016/0247745) as applied to claim 1, and further in view Smorchkova et al. (US 2009/0159930, hereinafter Smorchkova).
Regarding Claim 2, Parikh in view of Perkins discloses the apparatus of claim 1. Further, Parikh does not specifically disclose the apparatus, further comprising: an etch stop layer on a top of the barrier layer; a region on top of the etch stop layer.  However, Smorchkova teaches a nitride HEMT transistor (Smorchkova, ¶0007-¶0012, ¶0041-¶0045) comprising a protective insulating layer (444/442/414) grown on a semiconductor surface by molecular beam epitaxy (MBE) to protect the semiconductor surface during fabrication process and to minimize surface trap formation, wherein forming the protective insulating layer includes an etch stop layer (442) on a top of the barrier layer (412) (Smorchkova, ¶0041-¶0045); and a region including opening  in the upper dielectric layer (412) for the T-gate electrode on top of the etch stop layer (442) such that protective layer (444/442/414) protects the semiconductor surface of the barrier layer (412) from the processing environment. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the heat dissipation system of Parikh/Perkins by forming a protective layer including an etch-stop layer as taught by Smorchkova to have the apparatus, further comprising: an etch stop layer on a top of the barrier layer; a region on top of the etch stop layer in order to protect the semiconductor surface from the processing environment and to minimize trap formation (Smorchkova, ¶0019, ¶0028-¶0031, ¶0037-¶0049).
Regarding limitation “an etched region on top of the etch stop layer”, it is noted that the language, term, or phrase "an etched region", is directed towards the process of making a region on top of the etch stop layer.  It is well settled that "product-by-process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language “an etched region on top of the etch stop layer” only requires a structure, a region on top of the etch stop layer, which does not distinguish the invention from the combination Parikh/Perkins/ Smorchkova that teaches the structure as claimed.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0193677 to Parikh in view of Perkins (US 2016/0247745) and Smorchkova (US 2009/0159930) as applied to claim 2, and further in view Makiyama (US 2017/0125561).
Regarding Claim 3-5, Parikh in view of Perkins and Smorchkova discloses the apparatus of claim 2. Further, Parikh does not specifically disclose the apparatus, further comprising: a material deposited within the region (as claimed in claim 3); wherein the material comprises a dielectric constant less than 10 (as claimed in claim 4); wherein the material has a relative dielectric constant of less than 3.9 (as claimed in claim 5).
However, Makiyama teaches forming HEMT structure (Makiyama, Figs. 16A-16B, 38, ¶0008, ¶0060-¶0064, ¶0090-¶0092, ¶0155-¶0157) comprising an etched region around the gate (e.g., a region wherein the photoresist pattern 74 is removed, as in Figs. 16A-16B) (Makiyama, Figs. 16A-16B, 38, ¶0090-¶0092, ¶0155), and forming low-k dielectric layer (351) having the relative permittivity of about 3.2 within the etched region to protect gate and to prevent generation of current collapse.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the heat dissipation system of Parikh/Perkins/Smorchkova by forming HEMT transistors comprising an etched region filled with low-k film as taught by Makiyama to have the apparatus, further comprising: a material deposited within the region (as claimed in claim 3); wherein the material comprises a dielectric constant less than 10 (as claimed in claim 4); wherein the material has a relative dielectric constant of less than 3.9 (as claimed in claim 5) in order to provide improved HEMT transistor with protected gate and to prevent generation of current collapse (Makiyama, ¶0008, ¶0066-¶0067, ¶0155).
Regarding limitation “the etched region”, it is noted that the above language, term, or phrase is directed towards the process of making a region on top of the etch stop layer.  It is well settled that "product-by-process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language “the etched region” only requires a structure, a region on top of the etch stop layer, which does not distinguish the invention from the combination Parikh/Perkins/ Smorchkova that teaches the structure as claimed.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0193677 to Parikh in view of Perkins (US 2016/0247745) as applied to claim 1, and further in view Maalouf et al. (US Patent No. 9,774,301, hereinafter Maalouf).
Regarding Claim 10, Parikh in view of Perkins discloses the apparatus of claim 1. Further, Parikh does not specifically disclose a heat sink located on the rear of the substrate. However, Maalouf teaches a package (300) comprising HEMT transistors (332/352) producing a significant amount of heat during operation that are mounted on the package substrate (310) comprising heat sinks (480/482) (Maalouf, Figs. 3-4, Col. 9, lines 5-13); the transistors (332/352) are encapsulated with an encapsulation material (420) (Maalouf, Figs. 3-4, Col. 12, lines 26-32) provided on a front surface of the transistors (332/352), and heat sinks (480/482) (Maalouf, Figs. 3-4, Col. 9, lines 5-13) are provided on a back surface of the transistors (332/352) by forming trenches in the package substrate (310) that extend to the land surface (314) of the package substrate.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the heat dissipation system of Parikh/Perkins by forming HEMT transistors comprising a rear side mounted on a package substrate including heat sinks as taught by Maalouf to have the apparatus, further comprising: a heat sink located on the rear of the substrate in order to provide improved RF system with improved amplifier performance (Maalouf, Col. 1, lines 8-11; lines 51-57; Col. 2, lines 15-44; Col. 8, lines 22-49).
Claims 10, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0164322 to Smith in view of Perkins (US 2016/0247745) as applied to claim 1 (claim 11 and 15), and further in view Maalouf (US Patent No. 9,774,301).
Regarding Claim 10, Smith in view of Perkins discloses the apparatus of claim 1. Further, Smith does not specifically disclose a heat sink located on the rear of the substrate. However, Maalouf teaches a package (300) comprising HEMT transistors (332/352) producing a significant amount of heat during operation that are mounted on the package substrate (310) comprising heat sinks (480/482) (Maalouf, Figs. 3-4, Col. 9, lines 5-13); the transistors (332/352) are encapsulated with an encapsulation material (420) (Maalouf, Figs. 3-4, Col. 12, lines 26-32) provided on a front surface of the transistors (332/352), and heat sinks (480/482) (Maalouf, Figs. 3-4, Col. 9, lines 5-13) are provided on a back surface of the transistors (332/352) by forming trenches in the package substrate (310) that extend to the land surface (314) of the package substrate.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the heat dissipation system of Smith/Perkins by forming HEMT transistors comprising a rear side mounted on a package substrate including heat sinks as taught by Maalouf to have the apparatus, further comprising: a heat sink located on the rear of the substrate in order to provide improved RF system with improved amplifier performance (Maalouf, Col. 1, lines 8-11; lines 51-57; Col. 2, lines 15-44; Col. 8, lines 22-49).
Regarding Claims 16 and 17, Smith in view of Perkins discloses the method of claim 15 (claim 11). Further, Smith does not specifically disclose providing a heat sink that attaches to the rear of the substrate (as claimed in claims 16 and 17). However, Maalouf teaches a package (300) comprising HEMT transistors (332/352) producing a significant amount of heat during operation that are mounted on the package substrate (310) comprising heat sinks (480/482) (Maalouf, Figs. 3-4, Col. 9, lines 5-13); the transistors (332/352) are encapsulated with an encapsulation material (420) (Maalouf, Figs. 3-4, Col. 12, lines 26-32) provided on a front surface of the transistors (332/352), and heat sinks (480/482) (Maalouf, Figs. 3-4, Col. 9, lines 5-13) are provided on a back surface of the transistors (332/352) by forming trenches in the package substrate (310) that extend to the land surface (314) of the package substrate.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Smith/Perkins by forming HEMT transistors comprising a rear side mounted on a package substrate including heat sinks as taught by Maalouf to have the method, further comprising: providing a heat sink that attaches to the rear of the substrate (as claimed in claims 16 and 17) in order to provide improved RF system with improved amplifier performance (Maalouf, Col. 1, lines 8-11; lines 51-57; Col. 2, lines 15-44; Col. 8, lines 22-49).
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0193677 to Parikh in view of Perkins (US 2016/0247745) and Maalouf (US Patent No. 9,774,301). (the reference US 2020/0044067 by Banerjee is presented as evidence).
With respect to Claim 19, Parikh discloses a heat dissipation system (e.g., a III-N device comprising high thermal conductivity carrier/layer capable of transferring heat away from the III-N device) (Parikh, Figs. 2, 8, ¶0007-¶0016, ¶0028-¶0036) comprising:
      a substrate (10) (Parikh, Figs. 2, 8, ¶0028-¶0029);
      a channel layer (11) (Parikh, Figs. 2, 8, ¶0028) on a top side of the substrate (10);
      a barrier layer (12) (Parikh, Figs. 2, 8, ¶0028) on a top side of the channel layer (11);
      a layer (13/31) (Parikh, Figs. 2, 8, ¶0030-¶0036) on top of at least a portion of the barrier layer (12), wherein the layer (13/31) is operative (e.g., a thickness of the passivation layer 31 depends on the maximum voltage difference between the source and the drain during operation such that the passivation layer 31 dissipates heat generated at the voltages at which the III-N device operates) (Parikh, Figs. 2, 8, ¶0031, ¶0036) to disperse heat from a contact (e.g., 14/15/16) touching at least the layer (13/31).
Further, Parikh does not specifically disclose (1) a single-crystal layer; (2) a substrate adapted to be coupled to a package; and an RF system adapted to accept to the heat dissipation system.
Regarding (1), Perkins teaches forming a semiconductor structure (200) (Perkins, Fig. 2, ¶0019, ¶0037-¶0049) comprising power transistors and power amplifiers including high electron mobility transistors (e.g., HEMTs or pseudomorphic pHEMTs) for use in radio frequency (RF) applications. The semiconductor structure (200) of Perkins comprises a thermally conductive and insulative layer (217) (Perkins, Fig. 2, ¶0028-¶0031, ¶0037-¶0049) provided over the semiconductor structure, wherein the thermally conductive and insulative layer (217) is disposed on the front-end of the semiconductor structure (200) and comprises aluminum nitride (AlN) or boron nitride (BN). Further, Perkins teaches that the greater the crystallinity of AlN or deposition quality of the AlN material (Perkins, Fig. 2, ¶0028-¶0031, ¶0047), the higher the thermal conductivity, for example, the thermal conductivity of single-crystal AlN is about 319 W/m-K and the polycrystalline AlN has a thermal conductivity of about 210 W/m-K, the thermal resistance increases with increased thickness of a material. Specifically, by selecting a thin passivation layer made of high thermal conductivity material (e.g., single-crystal AlN) (as taught by Perkins), the heat dissipation on the front-end of the semiconductor structure would be improved compare to a conventional SiN layer having the same thickness, and parasitic capacitance would be reduced (Perkins, Fig. 2, ¶0049).
It is known in the art (e.g., as evidenced by Banerjee et al. Fig. 1, ¶0029-¶0030) that crystal quality of III-V semiconductor materials depends on a method of production. Specifically, metalorganic chemical vapor deposition (MOCVD) would provide the channel layer, the barrier layer, and the passivation layer formed on the barrier layer as monocrystalline layers, because the passivation layer would maintain the crystal quality of the underlaying layers.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the heat dissipation system of Parikh by forming the passivation layer by a specific method to make high quality single-crystal AlN material having a high thermal conductivity as taught by Perkins to have a single crystal layer in order to provide improved heat dissipation on the front-end of the semiconductor device, and to reduce parasitic capacitance (Perkins, ¶0031, ¶0037, ¶0045, ¶0047, ¶0049).
Regarding (2), Maalouf teaches forming a wireless communication system (Maalouf, Figs. 3-4, Col. 1, lines 8-11; Col. 2, lines 15-61; Col. 8, lines 9-67; Col. 9, lines 1-27; Col. 12, lines 33-51) comprising amplifier module (300) for increasing the power of radio frequency (RF) signals, the amplifier module (300) includes a substrate (310) (Maalouf, Figs. 3-4, Col. 8, lines 22-49; lines 64-65; Col. 12, lines 33-45) having a component mounting surface (312) and a land surface (314) enable surface mounting the module on a different substrate that provides electrical connectivity to other portions of an RF system, and amplifier dies (332/352) mounted on the component mounting surface (312) of the substrate (310); the amplifier dies (332/352) include HEMT transistors implemented using GaN or GaN on SiC substrate materials and produce significant amount of heat during operation; the transistors (332/352) are encapsulated with an encapsulation material (420) (Maalouf, Figs. 3-4, Col. 12, lines 26-32) provided on a front surface of the transistors (332/352), and heat sinks (480/482) (Maalouf, Figs. 3-4, Col. 9, lines 5-13) are provided on a back surface of the transistors (332/352) by forming trenches in the package substrate that extend to the land surface (314) of the package substrate.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the heat dissipation system of Parikh by forming an RF system comprising amplifier module including amplifier dies as taught by Maalouf, wherein the amplifier dies are implemented as HEMT transistors of Parikh mounted on a package substrate to have a substrate adapted to be coupled to a package; and an RF system adapted to accept to the heat dissipation system in order to provide improved RF system with improved amplifier performance (Maalouf, Col. 1, lines 8-11; lines 51-57; Col. 2, lines 15-44; Col. 8, lines 22-49).
Regarding limitation “a single crystal epitaxially grown layer”, it is noted that the language, term, or phrase "epitaxially grown layer", is directed towards the process of making a single crystal layer.  It is well settled that "product-by-process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language “a single crystal epitaxially grown layer” only requires a structure, single crystal layer, which does not distinguish the invention from the combination Parikh/Perkins that teaches the structure as claimed.
Regarding Claim 20, Parikh in view of Perkins and Maalouf discloses the system of claim 19. Further, Parikh does not specifically disclose a rear side heat extractor. However, Maalouf teaches a package comprising HEMT transistors (332/352) producing a significant amount of heat during operation that are mounted on the package substrate (310) comprising heat sinks (480/482) (Maalouf, Figs. 3-4, Col. 9, lines 5-13); the transistors (332/352) are encapsulated with an encapsulation material (420) (Maalouf, Figs. 3-4, Col. 12, lines 26-32) provided on a front surface of the transistors (332/352), and heat sinks (480/482) (Maalouf, Figs. 3-4, Col. 9, lines 5-13) are provided on a back surface of the transistors (332/352) by forming trenches in the package substrate that extend to the land surface (314) of the package substrate.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the heat dissipation system of Parikh/Perkins/Maalouf by forming HEMT transistors comprising a rear side mounted on a package substrate including heat sinks as taught by Maalouf to have the system, further comprising: a rear side heat extractor in order to provide improved RF system with improved amplifier performance (Maalouf, Col. 1, lines 8-11; lines 51-57; Col. 2, lines 15-44; Col. 8, lines 22-49).
Response to Arguments
Applicant's arguments filed 08/15/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that “[t]he substrate recited in Claim 1 necessarily has a top, bottom, left/right sides, front, and rear sides”, Examiner submits that original specification does not define the term “the rear”.  Commonly, the term “rear” is interpreted as back part of something. In the instant case, the rear of the substrate could be a bottom side of the substrate that is opposite to the front/top/upper side of the substrate, or a back part of the substrate including sidewalls at the back part of the substrate, or a back part of the substrate including an additional element on the substrate. Thus, the term “the rear” lacks antecedent basis, and the rejections of claims 10 and 16-17 under 35 U.S.C. 112(b) are maintained.
Note, that the rejections of claims 10 and 16-17 could be overcome by amendments of claims to recite “a rear of the substrate”.
In response to applicant’s argument that “[P]arikh, however, does not disclose this arrangement of elements (as described in Claim 1)…Instead, Parikh discloses "a substrate 10, a nucleation layer 9 atop the substrate, and a stress management stack 8 atop the nucleation layer”, Examiner submits that limitations “on a top side” or “depositing… on top of” (as recited in claims 1, 11, and 19) are broad, and do not require absolute (physical contact), but require relatively close position. Thus, the above limitations do not exclude forming additional layers between the substrate and the channel. Therefore, the above applicant’s argument is not persuasive, and the rejections of claims 1, 11, and 19 under 35 U.S.C. 103 are maintained.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., deposition of the channel layer directly on the substrate without using the buffer layer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding dependent claims 2-10, 12-18, and 20, which depend on the independent claims 1, 11, and 19, the Examiner respectfully submits that the applicant’s arguments with respect to dependent claims are not persuasive for the above reasons, thus, the rejections of the dependent claims are sustained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891